DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 01/28/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Su et al. (US 2014/0339559) hereinafter “Su”.
Regarding claim 10, Fig. 2B of Su teaches a semiconductor device, comprising: a semiconductor substrate (Item 100); and a plurality of test structures (Paragraph 0020 where Figs. 2A-2C  are views of a test structure) on the semiconductor substrate (Item 100), wherein the plurality of  test structures comprise: lower active regions (Item 101) protruding from the 
Examiner’s Note: The Examiner notes that the plurality of test structures shown in Fig. 6A have different widths, where the widths vary within each test structure. Figs. 3-5 also show where the test structures may have different shapes which would result in different widths of respective test structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0339559) hereinafter “Su”.
Regarding claim 1, Fig. 2B of Su teaches a semiconductor device, comprising: a semiconductor substrate (Item 100); and a plurality of test structures (Paragraph 0020 where Figs. 2A-2C  are views of a test structure) on the semiconductor substrate (Item 100), wherein the test structures comprise respective lower active regions (Item 101) protruding from the semiconductor substrate in a vertical direction and having different widths (See also Picture 1 below where the each test structure varies in width along its length; See also Figs. 3-5 and Paragraph 0029 where the respective test structures may have different shapes and thus have respective different widths See also Examiner’s Note below), and upper active regions (Items 103a and 103b) protruding from the respective lower active regions (Item 101) in the vertical direction, wherein the respective lower active regions (Item 101) comprise first regions (See Picture 2 below) and second regions (See Picture 2 below), wherein the first regions (See Picture 2 below) overlap the upper active regions (Items 103a and 103b) and are between the second regions (See Picture 2 below), wherein the second regions comprise outer regions (See Picture 2 below), and inner regions between the outer regions (See Picture 2 below).
While Figs. 2A and 3-5 show varying shapes of the active regions which seem to result in  outer regions (See Picture 2 below) of the respective lower active regions having different widths (See Pictures 3/4 below), Su does not explicitly teach where the outer regions of the lower active regions have different widths.
However, Su further teaches where the active regions have rounded corner portions (Paragraph 0005). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that when the corners of the active regions are rounded, the respective outer regions will have different widths. Therefore, in the instances where either different shapes are used for respective test structures or the same shape is used for the respective test structures, the outer regions of the respective lower active regions will have different widths (See Pictures 3/4 below).   
Examiner’s Note: The Examiner notes that the plurality of test structures shown in Fig. 6A have different widths, where the widths vary within each test structure. Figs. 3-5 also show where the test structures may have different shapes which would result in different widths of respective test structures.
Examiner’s Note 2: The Examiner notes that the plurality of test structures shown in Figs. 3-5 have different shapes and thus have different outer region widths at different points in the each test structure. Thus, when the test structures have different shapes, as stated in Paragraph 0029, the outer regions of the respective lower active regions will have different widths (See Pictures 3/4 below).    

    PNG
    media_image1.png
    403
    677
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Su Fig. 6)

    PNG
    media_image2.png
    307
    636
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Su Fig. 2B)

    PNG
    media_image3.png
    239
    472
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    273
    489
    media_image4.png
    Greyscale

Pictures 3/4 (Labeled version of Su Figs. 3 and 4, respectively, such that a comparison between outer region widths can be shown)
Regarding claim 2, Su further teaches wherein the inner regions (See Picture 2 above) of the respective lower active regions (Item 101) have a same width.
Regarding claim 5, While Fig. 2A of Su seems to teach where each of the inner regions has a width that is greater than a width of each of the outer regions (See Picture 6 below), Su does not explicitly teach where each of the inner regions has a width that is greater than a width of each of the outer regions.
However, given that Su teaches where the test structure may have various shapes (Paragraph 0029) and thus have different widths it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the inner regions have a width that is greater than a width of each of the outer regions.

    PNG
    media_image5.png
    428
    643
    media_image5.png
    Greyscale

Picture 6 (Labeled version of Su Fig. 2A)
Regarding claim 6, Fig. 2B of Su further teaches wherein the test structures further include gate structures (Items 123) and source/drain regions (Portions of Items 103a and 103b; See also Paragraph 0023), wherein the gate structures (Items 123) overlap the respective lower active regions (Item 101) and the upper active regions (Items 103a and 103b) protruding therefrom, where the source/drain regions (Portions of Items 103a and 103b between the gate structures) are on the upper active regions (Where the source/drain regions are on and in direct contact with the portion of the upper active region under the gate structure), and are between the gate structures (Items 123) in plan view.
Regarding claim 8, Fig. 2B of Su further teaches first isolation regions (Items 113) on the second regions (See Picture 2 above) of the lower active regions (Item 101); and a second isolation region (Item 111) extending in the vertical direction along side surfaces of the lower active regions (Item 101), and adjacent the upper active regions (Items 103a and 103b) and the first isolation regions (Items 113).
Regarding claim 9, Fig. 2B of Su further teaches wherein the upper active regions (Items 103a and 103b) protrude in the vertical direction between the first isolation regions (Items 113), and wherein the gate structures (Items 123) extend on upper surfaces and side surfaces of the upper active regions (Items 103a and 103b).
Regarding claim 13, Su teaches all of the elements of the claimed invention as stated above.
Su further teaches wherein: the inner regions (See Picture 2 above), of the lower active regions (Item 101) having the different widths, have respective first widths that are equal to each other; and the outer regions (See Picture 2 above), of the lower active regions (Item 101) having the different widths, have respective widths.
While Figs. 2A and 3-5 show varying shapes of the active regions which seem to result in outer regions (See Picture 2 above) of the respective lower active regions (Item 101) having different widths (See Pictures 3/4 above), Su does not explicitly teach where the outer regions of the lower active regions have respective widths that are different from each other and are less than the respective first widths.
However, Su further teaches where the active regions have rounded corner portions (Paragraph 0005). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that when the corners of the active regions are rounded, the respective outer regions will have different widths. Therefore, in the instances where either different shapes are used for respective test structures or the same shape is used for the respective test structures, the outer regions of the respective lower active regions will have different widths where the width of one outer region will be less than the width of another outer region (See Pictures 3/4 above).
Claims 3, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0339559) hereinafter “Su” in view of Chang et al. (US 2018/0040703) hereinafter “Chang”.
Regarding claim 3, Su teaches all of the elements of the claimed invention as stated above.
Su further teaches wherein one of the outer regions (See Picture 2 above) of one lower active region (Item 101) of the respective lower active regions (Items 101) has an upper surface defining a first angle (See Picture 5 below) with a side surface thereof, wherein one of the outer regions of another lower active region of the respective lower active regions has an upper surface defining a second angle (See Picture 5 below; See Examiner’s Note below) with a side surface thereof.
Su teaches where the top surface of the outer regions are flat, therefore no matter what the width of the respective outer regions, the angle between the top surface of the outer region and side surface of the outer region will remain the same, thus in Su, despite the test structures having different shapes which would alter the widths of the outer regions, the first angle will not be different from the second angle.
However, Fig. 3B of Chang teaches where lower portions of trenches (Items 301A) defining fins (Items 303C, 305C and 307C) may be rounded (Paragraph 0024 where the dashed lines show the rounded shapes of the bottom of trenches based upon a certain process of forming the fins).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have fins defined by trenches having lower rounded portions because the process of forming the fins (i.e. RIE etch process; See Chang Paragraph 0022) causes the sidewalls of the fins to have smaller slopes which results in the rounded bottom (Chang Paragraph 0024).
Therefore, when the fins are formed by a RIE process such that trenches defining the fins have a rounded bottom, as taught by Chang, and the shape of the test structures is different such that the width of the test structure, and outer lower active regions vary between test structures, as taught and rendered obvious by Su, the side of the active region will be incident with different portions of the rounded bottom of the trench thus forming different angles with the side of the active region resulting in a first angle being different from a second angle.    
Examiner’s Note: While the Applicant is directed to Picture 5 below for both the first and second angle, the Examiner notes that picture 5 is used for illustrative purposes only to show where the angle on the plurality of test structures would be located such that one can understand where the first and second angle would be.

    PNG
    media_image6.png
    322
    239
    media_image6.png
    Greyscale

Picture 5 (Labeled version of a portion of Su Fig. 2B)
 Regarding claim 4, Su teaches all of the elements of the claimed invention as stated above.
Su further teaches where one of the outer regions of one lower active region of the respective lower active regions has an upper surface defining an angle with a side surface thereof (See Picture 5 above), and where one of the outer regions of another lower active region of the respective lower active regions has an upper surface defining another angle with a side surface thereof (See Picture 5 above). 
Su does not explicitly teach where the angle is an acute angle nor where the another angle is an obtuse angle.
However, Fig. 3B of Chang teaches where lower portions of trenches (Items 301A) defining fins (Items 303C, 305C and 307C) may be rounded (Paragraph 0024 where the dashed lines show the rounded shapes of the bottom of trenches based upon a certain process of forming the fins).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have fins defined by trenches having lower rounded portions because the process of forming the fins (i.e. RIE etch process; See Chang Paragraph 0022) causes the sidewalls of the fins to have smaller slopes which results in the rounded bottom (Chang Paragraph 0024).
Therefore, when the fins are formed by a RIE process such that trenches defining the fins have a rounded bottom, as taught by Chang, and the shape of the test structures is different such that the width of the test structure, and outer lower active regions vary between test structures, as taught and rendered obvious by Su, the angle defined by the upper surface of the active region and the side surface will differ from respective test structures. As such it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angle be acute and the another angle be obtuse because depending on the width of the active region, the width of the outer region will vary such that the side surface of the outer region will coincide with the upper surface of the outer region forming various angles.    
Regarding claim 12, Su teaches all of the elements of the claimed invention as stated above.
Su further teaches where one of the outer regions of one lower active region of the respective lower active regions has an upper surface defining an angle with a side surface thereof (See Picture 5 above). 
Su does not explicitly teach where the angle is an acute angle.
However, Fig. 3B of Chang teaches where lower portions of trenches (Items 301A) defining fins (Items 303C, 305C and 307C) may be rounded (Paragraph 0024 where the dashed lines show the rounded shapes of the bottom of trenches based upon a certain process of forming the fins).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have fins defined by trenches having lower rounded portions because the process of forming the fins (i.e. RIE etch process; See Chang Paragraph 0022) causes the sidewalls of the fins to have smaller slopes which results in the rounded bottom (Chang Paragraph 0024).
Therefore, when the fins are formed by a RIE process such that trenches defining the fins have a rounded bottom, as taught by Chang, and the shape of the test structures is different such that the width of the test structure, and outer lower active regions vary between test structures, as taught and rendered obvious by Su, the angle defined by the upper surface of the active region and the side surface may be either acute or obtuse depending on the width of the outer region. As such it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the angle be acute because depending on the width of the active region, the width of the outer region will vary such that the side surface of the outer region will coincide with the upper surface of the outer region forming various angles such as an acute angle.    
Regarding claim 14, Su teaches all of the elements of the claimed invention as stated above except where the outer regions, of at least two of the lower active regions having the different widths, have respective ends with different heights.
However, Fig. 3B of Chang teaches where lower portions of trenches (Items 301A) defining fins (Items 303C, 305C and 307C) may be rounded (Paragraph 0024 where the dashed lines show the rounded shapes of the bottom of trenches based upon a certain process of forming the fins).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have fins defined by trenches having lower rounded portions because the process of forming the fins (i.e. RIE etch process; See Chang Paragraph 0022) causes the sidewalls of the fins to have smaller slopes which results in the rounded bottom (Chang Paragraph 0024).
Therefore, when the fins are formed by a RIE process such that trenches defining the fins have a rounded bottom, as taught by Chang, and the shape of the test structures is different such that the width of the test structure, and outer lower active regions vary between test structures, as taught and rendered obvious by Su, the point on the rounded trench bottom which coincides with the side of the active region will be different resulting in the respective ends having different heights (See Picture 7). As such it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer regions, of at least two of the lower active regions having the different widths, have respective ends with different heights.    

    PNG
    media_image7.png
    293
    334
    media_image7.png
    Greyscale

Pictures 7 (Labeled version of Chang Fig. 3B, such that a comparison between possible heights can be shown based on different active region widths)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0339559) hereinafter “Su” in view of Tsau et al. (US 2017/0373058) hereinafter “Tsau”.
Regarding claim 7, Su teaches all of the elements of the claimed invention as stated above except where the source/drain regions comprise an epitaxial semiconductor layer extending from recess regions of the upper active regions.
Fig. 1 of Tsau teaches where source/drain regions (Items 112 and 114) of a finfet comprise an epitaxial semiconductor layer (Paragraph 0026) extending from recess regions (Paragraph 0026) of upper active regions (Items 104.1-104.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the source/drain regions of Su comprise an epitaxial semiconductor layer extending from recess regions of the upper active regions of Su, as taught by Tsau, because it allows for the material of the source/drain regions to be different from the upper active regions such that channel regions of the finfet are stressed to advantageously increase carrier mobility in the channel regions of the finfet (Tsau Paragraph 0026).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0339559) hereinafter “Su” in view of Wann et al. (US 2015/0076499) hereinafter “Wann”.
Regarding claim 11, Su teaches all of the elements of the claimed invention as stated above.
Su does not explicitly teach where the device further comprising a plurality of circuit structures on the semiconductor substrate, wherein the circuit structures include a circuit lower active region extending from the semiconductor substrate in the vertical direction, circuit upper active regions on the circuit lower active region, and a circuit gate structure comprising portions that overlap the circuit lower active region and the circuit upper active regions, and wherein the circuit lower active region comprises an outer region having a width equal to a width of one outer region among the outer regions of the plurality of test structures.
Wann teaches where test structures (Items 110) comprise fins (Items 112) and where the test structures (Items 110) are formed as part of the process for fabricating integrated circuit structures (Items 102) such that the test structures (Items 110) are physically similar (Paragraph 0019) to the integrated circuit structures (Item 102), where the integrated circuit structures (Items 102) have the same shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device of Su comprise a plurality of circuit structures where the test structures of Su have a same structure as the circuit structures of Su, as taught by Wann because it allows for the test structures and the circuit structures to be formed in a same processing step (Wann Paragraph 0019) which lowers processing costs.
When the circuit structures of Su have the same structure as the test structures of Su, as taught by Wann, the circuit structures will include a circuit lower active region (equivalent to Su Item 101) extending from the semiconductor substrate (Item 100) in the vertical direction, circuit upper active regions (equivalent to Su Items 103a and 103b) on the circuit lower active region, and a circuit gate structure (equivalent to Su Item 123) comprising portions that overlap the circuit lower active region and the circuit upper active regions, and wherein the circuit lower active region comprises an outer region having a width equal to a width of one outer region among the outer regions of the plurality of test structures.
The combination of Su and Wann does not explicitly teach where a variance between the different widths of the lower active regions of the plurality of test structures is greater than a variance between widths of respective circuit lower active regions of the plurality of circuit structures. However, Su further teaches where the test structures may have different shapes (Figs. 3-5 and Paragraph 0029) which would create a variance between different widths of the lower active regions of the plurality of test structures (See Picture 3/4 above). Therefore, when the test structures have different shapes and the circuit structures have the same shape a variance between the different widths of the lower active regions of the plurality of test structures is greater than a variance between widths of respective circuit lower active regions of the plurality of circuit structures. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0339559) hereinafter “Su” in view of Yamashita et al. (US 2015/0076498) hereinafter “Yamashita”.
Regarding claim 15, Su teaches all of the elements of the claimed invention as stated above.
Su further teaches wherein the plurality of test structures comprise a first test structure, wherein the first test structure comprises a first lower active region (Item 101), first upper active regions (Items 103a and 103b) extending from the first lower active region (Item 101) in the vertical direction, and first gate structures (Item 123) comprising portions overlapping the first lower active region (Item 101) and the first upper active regions (Items 103a and 103). 
Su does not teach a gate connection portion, wherein the gate connection portion electrically connects the first gate structures (See Examiner’s Note below).
Yamashita teaches where a test structure comprises a first contact which configured to provide an electrical connection to a gate region (Paragraph 0006). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device further comprise a gate connection portion, where the gate connection portion electrically connects the first gate structures because the gate connection portion allows an electrical charge to be provided to the first gate structure of each test structure (Yamashita Paragraph 0006). 
Examiner’s Note: The Examiner notes that the claim language does not states what the gate connection portion electrically connect the first gate structures to. Should the Applicant intend the gate connection portion to electrically connect the first gate structure of one test structure to another first gate structure of another test structure, that language should be included in the claim. The current language merely requires that the gate connection portion electrically connects the first gate structures to something. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891